Citation Nr: 1423999	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over the claim.  The Veteran testified before the undersigned in videoconference hearing in January 2013.  A transcript of that hearing was reviewed prior to this decision.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and diabetes mellitus II were raised in the Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The Veteran's service-connected disabilities combine for an 80 percent rating and render him unemployable.



CONCLUSION OF LAW

The criteria for total disability based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for PTSD rated as 70 percent disabling and diabetes mellitus II rated as 20 percent disabling.  The combined rating is 80 percent.  See 38 C.F.R. § 4.25.  As such, he meets the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a).  

During the Board hearing and March 2011 VA examination, the Veteran stated he had been unemployed for the past several years.  His prior employment included maintenance work, public transportation dispatcher, and the New York stock exchange.  During the Board hearing, the Veteran explained that his PTSD symptoms caused him difficulty interacting with others and problems with employers in the past.  

The VA examiner in March 2011 noted that the Veteran's PTSD and stress intolerance make it difficult for him to engage in volunteer activities and his relationships with others.  An April 2011 letter from the Veteran's treating licensed clinical social worker stated that the Veteran's occupational and social functioning is significantly compromised as a result of his PTSD so his return to work seems unrealistic.  

While the March 2011 examiner gave an opinion that the Veteran's PTSD would not preclude him from future work, the question in this case is whether the service connected disabilities preclude current employment.  The VA social worker treated the Veteran on a regular basis and has an in-depth knowledge of his functioning.  Additionally, the rationale in the March 2011 opinion, that the Veteran has difficulty with work-like activities and relationships, does not seem to support the conclusion that the Veteran would be capable of current gainful employment.  The Veteran's work history suggests that he does not have the training or experience to work in a job where he would not have to interact with people.  As such, the Board finds that the Veteran is unemployable by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16.    


ORDER

Total disability based on individual unemployability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


